Case 2:19-cv-01272-ODW-JEM Document 78 Filed 04/29/20 Page 1 of 4 Page ID #:1154




    1
          Michele A. Dobson, (Bar No. 192349)
          LAW OFFICES OF MICHELE A. DOBSON
          Historic Bixby Knolls
    2     3711 Long Beach Blvd., Suite 5047
          Long Beach, CA 90807
    3     T (562) 433-7718 Telephone
    4
          F (562) 433-7719 Facsimile
          E longbeachesq@gmail.com
          www.longbeachesq.com
    5
          Attorney for Defendants
    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11
          Chris Langer,                            Case No. 2:19-cv-01272-ODW-JEM
   12
                   Plaintiff,                      Honorable Judge Otis D. Wright II
   13                                              Magistrate Judge John E. McDermott
   14        v.
          Banneret, LLC, a California Limited      DEFENDANT, BANNERET, LLC,
   15                                              H&I FOODS, INC, AND THE
          Liability Company;
          H & I Foods Inc., a California           SMALL CAFÉ’S, OBJECTION TO
   16                                              THE REPLY IN SUPPORT OF
          Corporation;
          The Small Café, LLC, a California        NOTICE OF MOTION AND
   17                                              MOTION      FOR    SUMMARY
          Limited Liability Company; and Does 1-
          10,                                      JUDGMENT (DOCKET NO. 77)
   18                                              FILED BY PLAINTIFF CHRIS
                   Defendants                      LANGER,         SPECIFICALLY
   19                                              EXHIBIT 1, THE DECLARATION
                                                   OF   COREY    TAYLOR     AND
   20                                              EXHIBIT 2 THE PHOTOGRAPHS
                                                   OF COREY TAYLOR; PROOF OF
   21                                              SERVICE
   22                                              DATE: May 11, 2020
                                                   TIME: 1:30 p.m.
   23                                              DEPT: 5D (5th Floor)
   24
              TO THIS HONORABLE COURT, TO ALL PARTIES AND TO
   25
   26
        THEIR ATTORNEYS OF RECORD:

   27
   28



                                             1

                                                                2:19-cv-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 78 Filed 04/29/20 Page 2 of 4 Page ID #:1155




    1          Defendants, The Small Café, H & I Foods, Inc. and Banneret, LLC, hereby objects

    2   to Docket No. 77, Exhibit “1”, the declaration of Corey Taylor AND Exhibit “2” the
    3   photographs of Corey Taylor as follows:
    4
         OBJ    DEFENDANTS’                                    SUSTAINED     OVERRULED
    5    NO.    OBJECTION
    6
         1.     As to Docket No. 77, Exhibit “1” and
    7           Exhibit “2:”
                Even when a reply brief is allowed, Rule 56
    8
                does not permit the moving party in
    9           summary judgment to include additional
                evidence in support of its motion for
   10           summary judgment. (Pimentel & Sons
   11           Guitar Makers, Inc. v. Pimentel, 229 F.R.D.
                208, 210 (D.N.M. 2005) (observing that
   12           courts generally disfavor the inclusion of
                new evidence in reply briefs), with Baugh v.
   13
                City of Milwaukee, 823 F. Supp. 1452, 1456
   14           (E.D. Wis. 1993), aff’d, 41 F.3d 1510
                (7th Cir. 1994) (It seems absurd to say that
   15           reply briefs are allowed but that a party is
   16           proscribed from backing up its arguments in
                reply with the necessary evidentiary
   17           material.).
   18    2.     As to Docket No. 77, Exhibit “1” and
                Exhibit “2:”
   19           Rule 56 discusses only affidavits in support
                of or in opposition to a motion for summary
   20           judgment, and does not provide for reply
   21           brief affidavits. (Baugh, 823 F. Supp. at
                1456; Oto v. Metro. Life Ins. Co., 224 F.3d
   22           601, 604-05 (7th Cir. 2000) (Rule 56 merely
   23           provides for the submission of affidavits in
                support of or opposition to a motion for
   24           summary judgment.); Cont‘l Tire N. Am.,
                Inc. v. Transp. Solutions, Inc., No.
   25           3:05cv231, 2007 WL 4287520, at 7
   26           (W.D.N.C. Dec. 4, 2007) (asserting that
                Rule 56 contemplates only . . . supporting
   27           and opposing affidavits).
   28    3.     As to Docket No. 77, Exhibit “1” and
                Exhibit “2:”


                                                   2

                                                                       2:19-cv-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 78 Filed 04/29/20 Page 3 of 4 Page ID #:1156




    1          An affidavit supporting a motion for
               summary judgment must be served with the
    2          moving papers. FRCP 56; Stevens v.
               Deluxe Fin. Servs., Inc., 199 F. Supp. 2d
    3
               1128, 1130 (D. Kan. 2002) (finding
    4          nonmoving party‘s opportunity to respond
               to new evidence implicit in Rule 56 notice
    5          requirement).
    6    4.    As to Docket No. 77, Exhibit “1” and
               Exhibit “2:”
    7          The opposing party’s right to respond to
               evidence submitted in support of a summary
    8
               judgment reply is implicit in the
    9          requirement that the opposing party receive
               notice and an opportunity to respond before
   10          the court rules on the motion. The purpose
   11          of notice and opportunity to respond extend
               Rule 56(c) to the situation where the
   12          moving party submits in a reply brief with
               new evidence in support of its motion for
   13
               summary judgment and the non-moving
   14          party does not have an opportunity to
               respond. Seay v. Tenn. Valley Auth., 339
   15          F.3d 454, 481-82 (6th Cir. 2003); see also
   16          FED. R. CIV. P. 6(c)(2).

   17
   18   Dated: April 28, 2020              LAW OFFICES OF MICHELE A. DOBSON

   19
   20
                                           _________________________________
   21                                      MICHELE A. DOBSON
   22                                      Attorney for All Defendants
   23
   24
   25
   26
   27
   28



                                                  3

                                                                2:19-cv-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 78 Filed 04/29/20 Page 4 of 4 Page ID #:1157




    1                                  PROOF OF SERVICE
                                    LANGER V. BANNERET, LLC
    2                              CASE #: 2:19-CV-01272-ODW-JEM
    3   I, the undersigned, am over the age of eighteen years. I am not a party to the above- entitled
    4   action; my business address is 3711 Long Beach Blvd., Ste 5047, Long Beach, CA 90807

    5   On April 29, 2020 I served the following document(s):
    6
                 Defendant, Banneret, LLC, H&I Foods, Inc, And The Small Café’s,
    7            Objection To The Reply In Support Of Notice Of Motion And Motion For
    8            Summary Judgment (Docket No. 77) Filed By Plaintiff Chris Langer,
                 Specifically Exhibit 1, The Declaration Of Corey Taylor And Exhibit 2
    9            The Photographs Of Corey Taylor
   10
        Addressed to:
   11
        Phyl Grace
   12
        Dennis Jay Price, II
   13   9845 Erma Road, Suite 300
        San Diego, CA 82131
   14   phylg@potterhandy.com
   15   phylg@potterhandy.com

   16         [X] BY MAIL: I caused such envelope with postage thereon fully prepaid to be
              placed in the United States mail at Long Beach, California.
   17
              [ ] BY FACSIMILE: In addition to the service by mail as set forth above, I
   18         forwarded a copy of said documents via facsimile to the listed facsimile number.
              [ ] BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
   19         prepaid to be placed in the Designated Overnight Express drop box at Long Beach,
   20         California.
              [ ] BY PERSONAL SERVICE: I caused said documents to be personally served
   21         on all listed recipients via Diversified Legal Services.
              [X] BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
   22
              documents to be electronically filed and subsequently emailed to the
   23         recipient(s).
   24         Executed on April 29, 2020, from Long Beach, California.
   25
        I declare under penalty of perjury under the laws of the State of California that the above
   26   is true and correct.
   27
                                                                      ________________________
   28                                                                 Michele A. Dobson, Esq.



                                                      4

                                                                             2:19-cv-01272-ODW-JEM
